Title: From John Adams to Joseph Ward, 20 August 1776
From: Adams, John
To: Ward, Joseph


     
      Sir
      Philadelphia August 20. 1776
     
     Your Favours of 28th. July and 8. August are before me. I have a Favour to ask of you, that is to Send me, an exact Account of the Number of Continental Cruizers fitted out, in the Massachusetts, the Tonnage of the Vessells the Number of Guns belonging to each, the Weight of Metal, the Number of Men, the Names of the Vessells and the Names of all the Officers, that is to say, the Captains and Lieutenants, the Sailing Masters and Mates, and the Officers of Marines.
     You complain that there has not been a Sufficient Number of Promotions among the Massachusetts Officers. Perhaps with Justice. But what is the Cause of the Disinclination in Massachusetts Gentlemen to the service. Ward, Fry, and Whitcomb have resigned. If We go out of the Line of Succession among the Collonells, to make a Brigadier General, We give Discontent. And can you lay your Hand upon your Heart and recommend the ablest Collonells for Generals as they Stand upon the Line. We have now made Nixon, a General. I know neither him nor his Qualifications. Prescott would have been a General long ago. Nay there is no Advancement to which he would not have been pushed, for his Conduct and Intrepidity on Charlestown Heights. But you know there is a fatal objection.
     You ask if it was not in Contemplation to send two southern Generals to command you, in Defence of yourselves? I answer it was, and that, at the earnest Solicitation of the principal Gentlemen, in the Province, who in their Letters pressed for it. They had two Reasons for this, one was that a Stranger would be likely to have more Au­thority among the People there than a Native. Another was that a southern Gentleman, would be likely to give more Satisfaction to the middle and Southern Colonies. I will tell you a plain, frank Truth Mr. Ward, the People of our own Province, have not much Confidence in their own Generals. I am extremely Sorry for it—nothing has made me more unhappy, but so the fact is, and I cannot alter it.
     You Speak of a General Mifflin who was young in Experience, and in the Service. I wish our Massachusetts Collonels, old as they are, had as much Activity, and as extensive Capacities and Accomplishments as that young General. However he is not so very young. He is old in Merit in the American Cause. He has the utmost Spirit and Activity, and the best Education and Abilities. He is of one of the best Families and has an handsome Future in his Country. He has been long a Member of the Legislature here, and of Congress. He was long the most indefatigable and successfull Supporter of the American Cause in this Province, where it has laboured more than any where else. He was the prime Conductor, and the Center of Motion to that association, which has compleated the Reduction of this Province to the American Union, and has infused a martial Spirit into a People who never felt any Thing like it before. You can Scarcely name a Man, any where who has more Signal Merit.
     There is a Number of young Gentlemen, of our Province, whom I wish promoted. But to advance them over the Heads of a long Line of Colonells, would ruin the service. And I wish you would tell me, which of our Collonells you think most fit for Generals. I wish you Promotion with all my Heart, because I think, your military and literary Qualifications would do Honour to your Country. But you know, that to shoot you up into high Command, over the Heads of a hundred Officers, would destroy the Army.
     Since the foregoing was written Congress has requested General Ward to continue in Command. I hope he will. The Fortifications in Boston Harbour must be compleated, otherwise the two gratefull Brothers may seek Winter Quarters there.
    